Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 3/10/2020, claims 1-15 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, 11, and 14, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2017134425 A1 to Stuart et al. (“Stuart”).



In regards to claims 1, 11, and 14, Stuart discloses the following limitations:
 A device for encrypted transaction receipts comprising: (Stuart Abstract, p. 3 lines 11-13 and 27-29, p. 5 lines 6-13 and claim 28)
 a transaction information cache to store unencrypted transaction information from a vendor; (Stuart discloses storing unencrypted data relating to a transaction.  See at least p. 5 lines 30-33)
an encrypter that converts the transaction information into an encrypted receipt based on a first hash of a first vendor key of an asymmetric key pair and a customer passcode, wherein the encrypted receipt decodes to plain text of the unencrypted transaction information with a second hash of a second vendor key of the asymmetric key pair and the customer passcode; and an encrypted receipt transmitter to transfer the encrypted receipt. (See at least Stuart p. 3 lines 3-17 and lines 27- p. 4 line 26, p. 5 lines 6-13, p.6 lines 23-27, and p. 8 lines 11-22)

In regards to claim 5, Stuart discloses the following limitations:
 wherein the first vendor key is a private key and the second vendor key is a public key. (Stuart p. 4 lines 9-15)

In regards to claim 6, Stuart discloses the following limitations:
 wherein the transaction information cache stores a copy of the encrypted receipt. (Stuart p. 5 lines 30-33)

In regards to claims 7-8, Stuart discloses the following limitations:
wherein the encrypter is to convert the encrypted receipt into a payment processor protected receipt based on a first payment processor password of a pair of payment processor passwords, wherein the payment processor protected receipt unlocks to an encrypted receipt with a second payment processor password. wherein the second payment processor password is accessed with a payment processor application. (Stuart p.4 lines 9-15 and p. 6 lines 10-16)


In regards to claims 9-10, Stuart discloses the following limitations:
 wherein: the first vendor key is a private key embedded on a chip card used for a payment in a transaction that generates the transaction information; the private key is generated by a payment provider of the chip card; and the second vendor key is a public key generated by the payment provider of the chip card. wherein the second vendor key is stored on the chip card used for the payment in the transaction that generates the transaction information. (Stuart p. 12 line 22 – p. 13 line 7, and p. 14 lines 6-12)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017134425 A1 to Stuart et al. (“Stuart”), in view of Official Notice.

In regards to claims 2, 12, and 15, Stuart discloses the following limitations:
 wherein: the encrypted receipt comprises a visible symbol comprising the encrypted information; and the transfer by the encrypted receipt transmitter is to a receipt printer. (Stuart p. 3 lines 27-30, and p. 6 lines 1-21) 
Stuart does disclose transfer between the devices such as purchaser device (mobile phone) and a vendor device (point of sale), Stuart does not specifically disclose transfer to a printer.  However the Examiner takes Official Notice that it is old and well known in the art to transfer receipt information to a printer for printing at a POS, in order to provide a customer with a receipt.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Stuart the teachings of Official Notice in order to provide another means for receipt view, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 3-4 and 13, Stuart discloses the following limitations:
 (Stuart p. 3 lines 27-30, and p. 6 lines 1-21) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627